Citation Nr: 0738067	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  98-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependents' educational assistance under 
the provisions of Title 38, United States Code, Chapter 35.

3.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of medical treatment by the Department of Veterans Affairs.

4.	Entitlement by a surviving spouse to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran's DD-Form 214 indicates that he served a period 
of active duty for training from June 1960 to December 1960.  
The DD-214 also indicates 3 years and 7 months of other prior 
active service.  

The veteran died in December 1997.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.    

In July 2001, the Board initially denied the appellant's 
claims in this matter.  The veteran appealed this decision to 
the United States Court of Appeal for Veterans Claims 
(Court), which, upon a joint motion by VA and the appellant, 
vacated and remanded the Board's decision by Order dated May 
10, 2002.  The joint motion noted that VA failed to "attempt 
to the best of its ability to obtain a private medical 
opinion" identified by the appellant.  In response to the 
Court order, the Board remanded this matter for additional 
development in June 2003 and, again, in November 2004.  





FINDINGS OF FACT

1.	The preponderance of the medical evidence indicates that 
the veteran's service-connected thrombophlebitis of the left 
lower extremity, or service-connected bilateral varicose 
veins, did not relate to the veteran's death.  

2.	The preponderance of the medical evidence indicates that 
the veteran's diabetes was not related to service.  

3.	The appellant is not eligible for dependents' educational 
assistance under the provisions of Title 38, United States 
Code, Chapter 35.

4.	The preponderance of the medical evidence indicates that 
VA medical treatment was not negligent and did not relate to 
the veteran's death.

5.	The record shows that, at the time of his death in 
December 1997, the veteran did not have a claim for benefits 
pending with VA.

6.	At the time of the veteran's death, there were no periodic 
monetary benefits due to him and unpaid.


CONCLUSIONS OF LAW

1.	Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).

2.	The claim of entitlement to dependents' educational 
assistance benefits lacks legal merit.  38 U.S.C.A. § 3501 
(West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

3.	Compensation under the provisions of 38 U.S.C.A. § 1151 
for the veteran's death is not warranted.  38 U.S.C.A. § 1151 
(West 2002).

4.	Entitlement by a surviving spouse to accrued benefits is 
not warranted.  38 U.S.C.A. § 5121 (West 2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has filed several claims with VA related to the 
veteran's death in December 1997.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2003, December 2003, and December 2004.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
appellant of the evidence needed to substantiate her claims.  
VA requested from the appellant relevant evidence, or 
information regarding evidence which VA should obtain (the 
Board also finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(VA should provide notification to submit any pertinent 
evidence in the claimant's possession).  And VA advised the 
appellant of the respective duties of the VA and of the 
appellant in obtaining evidence needed to substantiate her 
claims.  

The Board notes two deficiencies with VCAA notification, 
however.  VA did not notify the appellant regarding effective 
dates for the award of VA benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007).  And VA did not notify 
the appellant prior to the initial adjudication of her claims 
in June 1998.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).   

Nevertheless, the Board finds that any presumed prejudice 
incurred by the appellant as a result of the incomplete and 
untimely notice here has been rebutted by the record, and 
that proceeding with a final decision is appropriate in this 
matter.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  

As the decision below will detail, the veteran's claims will 
be denied.  So no new effective date will be assigned for 
these claims.  As such, the Board finds the incomplete notice 
to be harmless error in this matter.  

With regard to the timeliness of the notice, the Board finds 
harmless error as well - VA readjudicated the appellant's 
claims in October 2006, following substantial compliance with 
the VCAA.  See Mayfield, supra.  

In assessing prejudice here, the Board also notes the 
appellant's (and her representative's) many statements of 
record which demonstrate an understanding of the elements of 
the claims and of the evidence needed to substantiate the 
claims.  See Sanders, supra.   

As such, the Board finds that VA has satisfied VCAA 
notification requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the appellant the 
opportunity to appear before one or more hearings to voice 
her contentions.  VA sought and obtained an expert medical 
opinion from a physician with the Veteran's Health 
Administration (VHA).  

Pursuant to the Court's remand Order in May 2002, moreover, 
VA sought private medical evidence supportive of the 
appellant's claims, which she cited in a letter dated in 
March 1998.  At that time, the appellant claimed that a 
private physician (at Riverside Methodist Hospital, Columbus, 
Ohio) stated that VA was in some way responsible for the 
veteran's death.  Following the Court's remand, the appellant 
initially stated that a physician by the name of "Espiritu 
V. Derwinski" rendered the supportive statement.  Then, the 
appellant stated that a "Dr. Klinger" rendered the 
supportive statement.  VA found a Dr. Klinger within the VA 
healthcare system.  And, on December 21, 2004, VA requested 
all relevant VA medical evidence to include any records 
reflecting treatment by a Dr. Klinger, or reflecting comments 
by a Dr. Klinger.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claims here.  

II.  The Merits of the Claim for Service Connection for  
Cause of the Veteran's Death

The record reveals that the veteran sustained multiple 
injuries in a motor vehicle accident on December [redacted], 1997, 
which, according to a police report, occurred when he lost 
control of his car, crossed the center line, and collided 
with another vehicle.  He was admitted to a private hospital.  
After an open reduction and internal fixation of a femur 
fracture, he had a myocardial infarction.  Later, he had 
asystole after multiple rounds of ventricular fibrillation 
and tachycardia and, despite treatment measures, died on 
December [redacted], 1997.  

The death certificate lists cardiopulmonary arrest at the 
primary cause of death, and myocardial infarction and 
multiple trauma and multiple fractures as contributing causes 
of death.  The death certificate also notes the veteran's 
motor vehicle accident as a contributing cause of death.  

At the time of the veteran's death, the veteran was service 
connected for thrombophlebitis of the left lower extremity 
and bilateral varicose veins.  From July 1997, these 
disorders had been rated as 60 percent disabling.  The 
veteran had no other service-connected disabilities.

In February 1998, the appellant claimed that the veteran's 
death related to his service-connected thrombophlebitis of 
the left lower extremity and bilateral varicose veins, and 
related to non-service-connected diabetes.  She contends that 
these disorders directly related to the veteran's heart 
failure that caused his death.  She contends that the 
veteran's leg disorders indirectly related to the heart 
failure by disabling the veteran from exercise that would 
have improved his heart disorder.  And she contends that 
functional disability associated with the veteran's leg 
disorders caused him to lose control of his vehicle which 
then caused the motor vehicle accident that ultimately 
related to his death.      

In the June 1998 rating decision on appeal, the RO denied the 
appellant's claim for service connection for cause of the 
veteran's death.  For the reasons set forth below, the Board 
agrees with that decision.  

Service connection for cause of a veteran's death will be 
found when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In this decision, the Board will address the service-
connected leg disorders separately from the nonservice-
connected diabetes, each of which the appellant contends 
related to the veteran's death.  




Service-connected Thrombophlebitis of the Left Lower 
Extremity and Service-connected Bilateral Varicose Veins

The appellant's contention that service-connected leg 
disorders related to the veteran's death is not supported by 
the medical evidence of record.  The August 2007 VHA opinion 
of record (the only medical opinion of record addressing the 
appellant's claim) states clearly that the veteran's service-
connected disorders did not relate, either directly or 
indirectly, to his death.  

Regarding the appellant's argument that the veteran's leg 
disorders directly related to his heart disorder, the VHA 
examiner found no evidence to support this theory.  

Initially, the examiner noted that, at the time of his death, 
the veteran had significant cardiac co-morbidities such as 
recurrent angina, triple vessel coronary disease, congestive 
heart failure, prior myocardial infarctions, chronic renal 
insufficiency requiring peritoneal dialysis, insulin 
dependent type II diabetes, hyperlipidemia, hypertension, 
family history and previous remote smoking history.  The 
examiner noted that each of these disorders is a well know 
risk factor for myocardial infarction.  

The examiner also noted that the veteran's heart disorder, 
and certain of the co-morbidities, worsened throughout the 
1990s.  She detailed the medical treatment that the veteran 
received for these disorders throughout the 1990s.  She 
stated that, given the veteran's cardiac history, the 
veteran's death was "not surprising."  And she stated that 
she knows of no medical evidence that relates 
thrombophlebitis to cardiac disorders.  See Reonal v. Brown, 
5 Vet. App. 548 (1993) (the weight of a medical opinion is 
diminished where the basis for the opinion is not stated) and 
Bloom v. West, 12 Vet. App. 185, 187 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (supporting clinical data 
or other rationale should accompany medical opinion).  

The VHA examiner's findings are consistent with a previous VA 
rating decision, moreover.  Prior to his death, the veteran 
claimed service connection for a heart disorder, secondary to 
his service-connected thrombophlebitis and varicose veins.  
In a July 1996 rating decision, the RO denied this claim, 
citing the absence of any medical evidence that supported the 
veteran's claim to nexus between the disorders.  The veteran 
did not file a notice of disagreement against this decision.  

As no medical evidence challenges the VHA examiner's 
findings, the Board finds that the medical evidence of record 
preponderates against the appellant's claim that the 
veteran's service-connected disorders relate directly to his 
death.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim on its merits, the evidence must preponderate 
against the claim).   

Regarding the appellant's argument that the veteran's leg 
disorders indirectly related to his heart disorder by 
disabling him from exercise, the VHA examiner found no 
evidence to support this theory.  Though the examiner stated 
that prolonged standing or vigorous exercise could cause 
swelling, ulceration, discoloration, skin changes, and 
chronic aching discomfort in patients with thrombosis, the 
examiner nevertheless stated that the veteran's service-
connected disorders are not associated with chronic severe 
incapacitating pain or with the inability to walk.  She 
further stated that there is no evidence in the chart or to 
her knowledge that recurrent thrombophlebitis is 
incapacitating.  The examiner stated that the record shows 
that the veteran was not instructed to cease exercising.  She 
stated, rather, that exercise was recommended for any patient 
with venous disease.  And the examiner stated that the record 
does not show that the veteran's worsening cardiac status was 
due to inactivity from leg pain.  See Reonal and Bloom, both 
supra.  As no medical evidence challenges this examiner's 
finding, the Board finds that the evidence preponderates 
against the appellant's claim that the veteran's service-
connected disorders indirectly related to his death by 
disabling him from exercise and thereby worsening his heart 
disorder.  See Alemany, supra.  

Regarding the appellant's argument that the veteran's 
service-connected disorders disabled the veteran's legs and 
thereby caused him to lose control of his vehicle, the VHA 
examiner found no evidence to support this theory either.  As 
noted, the examiner indicated that the veteran's leg 
disorders likely caused pain in the veteran's legs.  But the 
examiner also stated clearly that the veteran's disorders 
were not incapacitating.  She stated that the veteran was 
capable of functioning normally in his legs despite his 
venous disabilities.  She stated that there is no scientific 
evidence to suggest that varicose veins or venous 
insufficiency can impairs one's ability to drive.  She stated 
that the record contains no evidence indicating that the 
veteran was concerned about his ability to drive due to his 
leg disorders.  And the examiner noted in closing her opinion 
that it was the veteran's left leg - and not his right leg - 
that was primarily symptomatic from the service-connected 
disorders.  See Reonal and Bloom, both supra.  As no medical 
evidence challenges this examiner's findings, the Board finds 
that the evidence preponderates against the appellant's claim 
that the veteran's service-connected disorders indirectly 
related to his death by causing him to lose control of his 
vehicle and thereby experience the car accident that led to 
his death.  See Alemany, supra.  

	Nonservice-connected Diabetes

The appellant argued in February 1998 that diabetes may have 
related to the veteran's death as well.  But the Board notes 
that the veteran had not been service connected for diabetes, 
that he never claimed service connection for diabetes, that 
service medical records are entirely negative for a finding 
or a diagnosis of diabetes, and that VA treatment records 
evidence onset of adult diabetes mellitus in October 1985 
(approximately 25 years after the veteran's separation from 
service).  In short, there is no medical evidence relating 
postservice diabetes to the veteran's period of active duty.  
As no medical evidence of record indicates that the veteran 
incurred diabetes in service, the Board finds that the 
evidence preponderates against the appellant's claim that the 
veteran's nonservice-connected diabetes related to his death.  
See Alemany, supra.  

In summary, the appellant claims that service-connected 
thrombophlebitis and varicose veins directly related to the 
veteran's death by causing his heart disorder, indirectly 
related to his death by precluding him from exercise that 
would have ameliorated his heart disorder, and indirectly 
related to his death by causing functional difficulties that 
led to the motor vehicle accident which precipitated his 
death.  And the appellant claims that nonservice-connected 
diabetes related to the veteran's death.  But, the 
preponderance of the evidence indicates otherwise.  
Entitlement to service connection for the cause of the 
veteran's death is not established, therefore.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

As the preponderance of the evidence is against the 
appellant's cause of death claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  The Merits of the Claim for Dependents' Educational 
Assistance

38 U.S.C.A. § 3501 provides that the surviving spouse or 
child of a veteran who died of a service-connected disability 
is entitled to educational assistance.  In view of the fact 
that this decision denies entitlement to service connection 
for the cause of the veteran's death, the claim of 
entitlement to dependents' educational assistance lacks legal 
merit and must be denied on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  




IV.  The Merits of the Appellant's Claim under 38 U.S.C.A. 
§ 1151

The appellant also claims that the veteran's death relates to 
VA medical treatment.  She bases this claim on two 
rationales.  

First, the appellant maintains that VA committed negligence 
by failing to provide the veteran with a wheelchair for the 
symptomatology related to his service-connected leg 
disorders.  She claims that this oversight by VA prompted the 
veteran to travel to a VA facility to obtain a wheelchair, 
and that during this trip, the veteran experienced the motor 
vehicle accident that precipitated his death.  Second, the 
appellant maintains that VA failed to treat sufficiently the 
veteran's heart disorder in January 1997, and that this 
omission of treatment caused a worsened heart disorder that 
resulted in his death.  

In the June 1998 rating decision on appeal, the RO denied the 
appellant's claim under 38 U.S.C.A. § 1151.  For the reasons 
set forth below, the Board agrees with that decision.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  

The requirement to show that the proximate cause of the 
additional disability or death was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the 
appellant filed her claim after October 1, 1997, the 
amendments to the law apply to this case.

In this matter, the preponderance of the medical evidence 
indicates that the veteran's death was not proximately caused 
by VA carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

Regarding the claim of alleged insufficient treatment in 
January 1997, the medical evidence of record preponderates 
against the appellant's claim.  

The record shows that, on or about January 24, 1997, the 
veteran was seen at a VA Medical Center for complaints of 
swelling of the legs and difficulty breathing.  VA physicians 
decided to not admit the veteran to the hospital.  The 
appellant alleges that the next day, January 25, 1997, the 
veteran had a heart attack and was admitted to a private 
hospital for treatment.  She contends that: further VA 
treatment on January 24, 1997, would have prevented the 
claimed heart attack; and the heart attack on January 25, 
1997, damaged the veteran's heart to the extent that he was 
unable to survive his injuries in the motor vehicle accident 
of December [redacted], 1997.  

The Board notes that the record is unclear on the issue of 
whether the veteran had a heart attack on or soon after 
January 24, 1997.  

On the one hand, private medical records indicate that the 
veteran's heart was assessed as normal on January 25, 1997.  
Records from Riverside Methodist Hospitals, Columbus, Ohio, 
show that the veteran was admitted on January 25, 1997, for 
evaluation of shortness of breath and follow-up care for an 
abrasion of the left tibia-fibula area which had been treated 
at another private facility.  On examination, the lungs were 
clear to auscultation, and the heart had a regular rate and 
rhythm, without murmur.  A chest X-ray showed mild pulmonary 
edema.  An electrocardiogram showed normal sinus rhythm, with 
no evidence of any acute ST-T wave changes appreciated.  And 
a discharge summary report - covering a period of private 
hospitalization between January 25, 1997 and February 5, 1997 
- referred to mild ischemia, but did not otherwise refer to a 
heart disorder.  Rather, this report noted the normal 
findings from the January 25, 1997 electrocardiogram, and 
focused instead on the veteran's pulmonary edema and chronic 
renal failure.    

Other private records from this period indicate, however, 
that the veteran may have had a heart attack during this 
period.  A January 26, 1997 handwritten private treatment 
note indicates an impression of "M.I. - ?", while a 
February 5, 1997 private treatment note stated "chest pain 
secondary to MI" as a principal diagnosis along with chronic 
renal failure.   

In sum, the record is not clear as to the veteran's claim 
that the veteran experienced a heart attack on or around 
January 24, 1997.    

Nevertheless, despite the possibility that the veteran may 
have experienced a myocardial infarction on or around January 
24-25, 1997, the medical evidence is clear that VA was not 
faulty in its treatment of the veteran during that period.  

The August 2007 VHA examiner reviewed the veteran's medical 
history, noted the many years of treatment for heart disease 
and for the several co-morbidities, noted the veteran's years 
of worsening symptoms prior to his December 1997 heart 
failure and death, and ultimately found "no evidence to 
suggest that any VA physician or provider was negligent in 
their care" for the veteran.  See Reonal and Bloom, both 
supra.  

Regarding alleged negligence for failure to provide a 
wheelchair, the medical evidence of record preponderates 
against this particular aspect of the 1151 claim as well.  
Again, the August 2007 VHA examiner reviewed the record.  And 
the examiner noted expressly that the veteran was not 
incapacitated from his leg disorders.  Again, she found "no 
evidence to suggest that any VA physician or provider was 
negligent in their care" for the veteran.  See Reonal and 
Bloom, both supra.  

Based on the reasoned conclusions of the August 2007 VHA 
examiner who found no VA fault, and on the absence of 
evidence to the contrary, the Board finds that the evidence 
of record preponderates against the appellant's claim that 
faulty VA treatment related to the veteran's death.  See 
Alemany, supra.  
 
As the preponderance of the evidence is against the veteran's 
claim under 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.    

V.  The Merits of the Claim for Accrued Benefits

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's spouse.  38 U.S.C.A. § 5121(a) (West 
2002).   

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  

In the instant case, the veteran did not have a claim for VA 
benefits pending at the time of his death.  Nor was he 
entitled to any benefits, because he had received all 
compensation payments which were due to him during his 
lifetime.  

In August 1997, the veteran claimed entitlement to an 
increased rating for his service-connected thrombophlebitis 
and varicose veins.  In a November 1997 rating decision, the 
RO granted this increase to 60 percent, effective July 1, 
1997.  The veteran did not file a notice of disagreement 
against this decision prior to his death approximately six 
weeks later.  

The record indicates that no claims were pending at the time 
of the veteran's death in December 1997.  And a report in the 
record - dated in June 1998 - indicates that the appellant 
agreed at that time that she had been paid all benefits due 
to the veteran up until the month of his death.  The 
appellant has submitted no evidence to counter this report.  
As such, the Board finds that the evidence of record 
preponderates against the appellant's claim to accrued 
benefits under 38 U.S.C.A. § 5121.

As the preponderance of the evidence is against the 
appellant's claim under 38 U.S.C.A. § 5121, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.    

The Board notes that, for each of the claims addressed in 
this decision, the Board has closely reviewed and considered 
the appellant's statements, and the statements of the veteran 
prior to his death.  While their statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements of the appellant and the veteran 
alone are insufficient to prove the appellant's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


	(CONTINUED ON NEXT PAGE)

ORDER

1.	Entitlement to service connection for the cause of the 
veteran's death is denied.  

2.	Entitlement to dependents' educational assistance under 
the provisions of Title 38, United States Code, Chapter 35 is 
denied.  

3.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran is denied.  

4.	Entitlement to accrued benefits by a surviving spouse is 
denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


